Sykes, P. J.,
delivered the opinion of the court.
The appellant was indicted and convicted of knowingly having in his possession or control certain integral parts of a distillery as provided under chapter 211, Acts of 1922. The testimony shows that on the afternoon of March 24, 1922, certain integral parts of a distillery were found in *347the possession of the defendant. This act was approved by .the Governor on March 24th. It provides that it shall be in force and effect from and after its passage. Consequently it was a law upon its approval by the Governor. The property was found in the possession of the defendant the afternoon of the day the act, was approved by the Governor. There is no testimony in the record which shows what time of day the Governor approved the act.
Ordinarily fractions of a day are not considered, and the presumption is that a remedial civil statute is in force and effect the entire day of its approval under circumstances of this kind. There are some holdings to the effect that an act does not become operative until the day following its approval. We think, however, that the majority of the cases are to the effect thát an act which provides that it shall be effective from and after its passage takes effect immediately upon the approval of the Governor. The cases which hold this also hold that, while the law ordinarily does not take cognizance of fractions of a day, yet that this is a legal presumption which may be overthrown by the facts when necessary to accomplish substantial justice. 23 Amer. & Eng. Enc. Law, 214; 36 Cyc. 1198; Burgess, Collector of Internal Revenues v. Salmon et al., 97 U. S. 381, 24 L. Ed. 1104. Most of the cases which have been called to our attention are civil cases.
This statute which is a criminal one was not in force and effect until after its approval by the Governor which occurred some time upon March 24, 1922. To hold that it was in force and effect before it was signed would make it an ex post facto law. Neither would it be just in this case to give effect to the legal presumption that the act was in force during this entire day. In a criminal trial the defendant is presumed to be innocent until the testimony proves his guilt beyond a reasonable doubt. This presumption of innocence is more sacred than the presumption that a law is in force and effect during the entire day of its approval. We expressly refrain from deciding what presumptions might attach to a civil law.
*348The burden of proof is upon the state to show that the defendant has violated a criminal statute, and in this case it devolved upon the state to prove that the act was in effect at the time the property was found in the possession of the defendant. No proof was offered as to the time the Governor signed the law. For this reason the judgment of the lower court will be reversed and the defendant discharged.

Reversed, and defendant discharged.